GARDNER, Commissioner.
The Simpson County Lumber Company, Inc. and Universal Underwriters Insurance Company, appellants, and Roy C. Brown, appellee, mutually entered into a workmen’s compensation agreement, subject to approval of the Workmen’s Compensation Board, whereby as final settlement appellants agreed to pay Brown $50,000 in lump sum and to provide an insurance policy to cover medical expenses up to $10,000. This was in addition to compensation and medical expenses already paid.
The board approved the $50,000 lump-sum payment but refused to approve the medical-expense provision, giving no reason for its refusal. The circuit court was of the opinion that the board had not abused its discretion and authority in refusing to approve the medical-expense provision and affirmed the order of the board.
Brown is also desirous of having the entire agreement approved.
We are of the opinion that in compensation cases medical expense is a proper subject of a compensation settlement and the settlement should be approved unless it is manifestly unfair to the employee. Our attention has not been called to any reason why the medical-expense provision was not approved.
The judgment is affirmed in part and reversed in part with directions to the board to approve the settlement in its entirety.
All concur.